  Case 2:18-cv-00223-BR Document 39 Filed 10/30/19                Page 1 of 6 PageID 339


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

 Donna Galley, individually and as              §
 Administrator of the Estate of Gary Lee        §
 Galley, Misti Dunn, Angel Galley,              §
 Charles Galley, and Mary Leeanne               §
 Almond, Individually,                          §
                                                §
       Plaintiffs,                              §
                                                §
 v.                                             §             Civil Action No. 2:18-CV-223-D
                                                §
 Zoll Medical Corporation, Zoll                 §
 Manufacturing Corporation, Zoll                §
 Services, LLC, and John Doe Companies,         §
                                                §
                                                §
       Defendants.                              §

               MOTION TO MODIFY AMENDED SCHEDULING ORDER

TO THE HONORABLE COURT:

       Comes now the Plaintiffs, Donna Galley, the surviving spouse of Gary Galley, deceased,

and her four children, Misti Dunn, Angel Galley, Charlie Galley and Mary Leeanne Almond, and

hereby request that the Court modify the Amended Scheduling Order that has been entered in this

matter to extend the deadline for designating rebuttal expert witnesses. As grounds therefore,

Plaintiffs would respectfully show the Court as follows.

                                    I.     Requested Relief

       The Court’s Amended Scheduling Order provides that any party that intends to offer expert

testimony to contradict or rebut evidence on the same subject matter identified by another party

under Rule 26(a)(2)(B) or (C) must designate expert witnesses and provide expert witness reports

on or before November 8, 2019. For good cause as shown below, Plaintiffs are requesting that the

Court extend that deadline to December 6, 2019.



MOTION TO MODIFY SCHEDULING ORDER                                                         PAGE 1
   Case 2:18-cv-00223-BR Document 39 Filed 10/30/19                   Page 2 of 6 PageID 340


                 II.     Good Cause Exists for Plaintiffs’ Requested Extension

        Under the four factors set out in Shepherd on behalf of Estate of Shepherd v. City of

Shreveport, 920 F.3d 278, 287 (5th Cir. 2019), good cause exists for the Court to grant this

extension. The original Scheduling Order entered in this matter extended the time by which

Defendants were to provide their expert reports to October 25, 2019. In hindsight, Plaintiffs would

have been better served to request a longer extension of time to provide rebuttal expert reports than

just the two weeks allotted. But it was not until Defendants served Plaintiffs with their two expert

reports at 4:14 p.m. and 10:21 p.m. on the day of the deadline that it become known that

Defendants’ experts were raising issues previously unforeseen by Plaintiffs.

        Of most significance, is the fact that Defendants’ causation expert says in his report that

the conduct of a previously unnamed Amarillo family practice physician essentially constituted

malpractice and that was what caused the death of Mr. Galley. In order to rebut this position,

Plaintiffs must now attempt to locate a family practice physician expert who can review the

records, analyze the conclusions espoused by Defendants’ expert and then prepare a rebuttal report.

And all of that must be done within fourteen days of Plaintiffs first learning that the issue has been

interjected into the case.

        Additionally, Defendants’ medical device expert stated in his report that most everything

about which Plaintiff Donna Galley testified regarding the events in question are not true and could

not have occurred as Ms. Galley says they did. That expert’s report also includes opinions

regarding the timing and sequence of the alarms emitted by the medical device and is overtly

critical of the qualifications and opinions of Plaintiffs’ expert, Neil White. The subject matter of

this expert’s opinion is particularly specific and focuses on a unique medical device, upon which




MOTION TO MODIFY SCHEDULING ORDER                                                               PAGE 2
  Case 2:18-cv-00223-BR Document 39 Filed 10/30/19                     Page 3 of 6 PageID 341


Plaintiffs must now attempt to locate a rebuttal expert and produce an expert report within a

fourteen day period.

       In terms of the good cause factors, Plaintiffs assert that:

           1.    Under the circumstances, through no fault of either party, it will be extremely

                 difficult, if not impossible, for Plaintiffs to meet the existing deadline. Plaintiffs

                 could not have reasonably anticipated that these issues would have arisen,

                 particularly as regards the assertion that a family practitioner’s malpractice

                 caused Gary Galley’s death. Plaintiffs have scheduled the depositions of the

                 Defendants’ experts, both of whom live in Austin, for November 12 and 14. But

                 to expect Plaintiffs to locate the necessary rebuttal experts, allow them time to

                 review the materials, analyze Defendants’ reports and then prepare reports of their

                 own, imposes a virtually impossible expectation for Plaintiffs to meet.

           2. The requested amendment is of vital importance. It is anticipated that Defendants

                will most likely file a dispositive motion based upon their experts’ opinions. If

                Plaintiffs are not allowed sufficient time to designate rebuttal experts, their ability

                to respond in both the motion phase and at trial will be severely hampered.

           3.   If the Court allows this amendment there will be very little prejudice to Defendants

                or to the efficient and expeditious progress of this matter. Moving this deadline

                will not affect discovery as the discovery deadline of January 10, 2020 is still

                months away. Accordingly, there will be ample time for Defendants to depose any

                rebuttal experts Plaintiffs might designate.         Nor would the preparation of

                dispositive motions be impacted, as that deadline is also January 10 of next year.




MOTION TO MODIFY SCHEDULING ORDER                                                                PAGE 3
  Case 2:18-cv-00223-BR Document 39 Filed 10/30/19                  Page 4 of 6 PageID 342


               On the other hand, granting this request will allow for a full and fair presentation

               of the merits for both Plaintiffs and Defendants.

           4. If for some reason the Court perceives this extension prejudices Defendants, it

               might consider extending the deadline that is next on the calendar, which is the

               December 13, 2019 deadline to object to either party’s experts. That deadline could

               possibly be extended by a short time and thereby alleviate any conceivable

               prejudice to either party.

                                        III.   Conclusion

       Based upon the above and foregoing factors, and for good cause shown, Plaintiffs request

that the Court grant this motion and extend the deadline to designate rebuttal experts from

November 8, 2019 to December 6, 2019 and that an Amended Scheduling Order be entered

accordingly.

PLAINTIFFS REQUEST AN EXPEDITED CONSIDERATION OF THIS MOTION IN LIGHT

OF THE UPCOMING DEADLINE.

       Dated this the 30th day of October, 2019.

                                                      Respectfully submitted,




                                                   By: /s/ Marty L. Rowley
                                                      Marty L. Rowley
                                                      MARTY L. ROWLEY, P.C.
                                                      Texas Bar No. 17347800
                                                      112 SW 8th Ave., Ste. 608
                                                      Amarillo, Texas 79101
                                                      Tel: 806-374-4600
                                                      Fax: 806-220-2812
                                                      marty@martyrowley.com
                                                      ATTORNEY FOR PLAINTIFFS




MOTION TO MODIFY SCHEDULING ORDER                                                            PAGE 4
  Case 2:18-cv-00223-BR Document 39 Filed 10/30/19                Page 5 of 6 PageID 343


                             CERTIFICATE OF CONFERENCE

      I hereby certify that on the 30th day of October, 2019, I conferred with attorney for
Defendants, regarding the relief sought in this Motion. Attorney for Defendants advised that they
opposed this Motion.



                                                           /s/ Marty L. Rowley
                                                           Marty L. Rowley




MOTION TO MODIFY SCHEDULING ORDER                                                          PAGE 5
  Case 2:18-cv-00223-BR Document 39 Filed 10/30/19                   Page 6 of 6 PageID 344


                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of October, 2019, this document was filed electronically
with the Clerk of Court for the United States District Court, Northern District of Texas, Amarillo
Division. I hereby certify that the following counsel will be served electronically or by any other
manner authorized by FED. R. CIV. P. 5(B)(2):

       Michelle R. Gilboe
       LEWIS, BRISBOIS, BISGAARD & SMITH, LLP
       Wells Fargo Center
       90 S 7th Street, Suite 2900
       Minneapolis, Minnesota 55402
       Tel: 612-428-5000
       Fax: 612-428-5501
       michelle.gilboe@lewisbrisbois.com

       Thomas C. Riney
       Alex L. Yarbrough
       RINEY & MAYFIELD, LLP
       320 South Polk, Suite 600
       Amarillo, Texas 79101
       Tel: 806-468-3200
       Fax: 376-4509
       triney@rineymayfield.com
       ayarbrough@rineymayfield.com


                                                              /s/ Marty L. Rowley
                                                              Marty L. Rowley




MOTION TO MODIFY SCHEDULING ORDER                                                              PAGE 6
